United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                         June 8, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 05-60351
                             Summary Calendar


MARIA MARGARITA DEL MOYA,

                              Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                              Respondent.


               Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A95-886-270


Before HIGGINBOTHAM, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

     Maria Margarita Del Moya, a native and citizen of Colombia,

petitions for review of an order by the BIA denying her

application for asylum.       Moya argues that she suffered past

persecution and fears future persecution on account of her

political opinion and that the BIA erred in finding to the

contrary.

     We will uphold the BIA’s factual finding that an alien is

not eligible for asylum if supported by substantial evidence.1


      *
         Pursuant to the 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).
Under this substantial evidence standard, we cannot reverse the

BIA’s factual determinations unless we decide “not only that the

evidence supports a contrary conclusion, but also that the

evidence compels it.”2

      Moya’s credited testimony relating to threats she received

does not compel us to conclude either that she suffered past

persecution or that she has established a well-founded fear of

future persecution upon repatriation based on political opinion.3

The threats stem from Moya’s statements advising displaced youth

at her place of work, a social program to provide food and other

assistance to displaced individuals, to resist recruitment into

FARC, a guerilla movement, because they were too young to be

involved in “weapons and drugs.”           The IJ found that the FARC’s

interest in Petitioner did not stem from any immutable

characteristic, such as membership in a specific group.4              Though

the “Liberal Party” sponsored her place of employment, no record

evidence demonstrates that Moya was a member of the party or that

her statements were motivated by the group’s political views.

Relying on Elias-Zacarias, we have held that persecution because

of refusal to fight with a particular group is not persecution on


      2
        Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005) (internal quotation
marks and citations omitted).

      3
        See INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992); Faddoul v. INS, 37
F.3d 185, 188 (5th Cir. 1994).
      4
        When the BIA adopts without opinion an IJ’s decision, we review the IJ’s
decision. Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).

                                       2
account of political opinion.5         “Even a person who supports a

guerilla movement might resist recruitment for a variety of

reasons” besides political opinion.6          The IJ further found that

her intention, if returned to Colombia, to continue to counsel

displaced persons from joining FARC belied the reasonableness of

her purported fear.7

      Because the BIA’s decision rests on substantial evidence,

the petition for review is DENIED.




      5
          Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994).

      6
          Elias-Zacarias, 502 U.S. at 482.

      7
         Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001) (“To show a
well-founded fear of persecution, an alien must have a subjective fear of
persecution, and that fear must be objectively reasonable.”).

                                       3